Title: To Thomas Jefferson from Frederick William Siel, 23 December 1807
From: Siel, Frederick William
To: Jefferson, Thomas


                        
                            Most Excellent Sir
                     
                            Barcelona 23d. December 1807—
                        
                        Ambitious to make myself useful to the United States of America and the place I was born in by promoting
                            Commercial intercourse between the two Countries, I take the Liberty to solicit Your Excellency for the Consulate of
                            America in the City of Dantzig—
                        If such an Office is vacant and it is Your Excellency’s Pleasure to invest me therewith, in consequence of
                            the Attestation of several Citizens of the United States hereunto annexed, and in consequence Of a letter of
                            recommendation from John Leonard Esquire, American Consul in this Province, to the Honble. James Madison Secretary of
                            State, I shall make it my principal Study to honor the Trust Your Excellency may condescend to repose in me—
                        The increasing Trade from the United States up the Baltic Sea and the precarious navigation along the
                            North-Eastern Coast of Dantzig, where Ships are often cast away in bad weather, will make it appear conspicuous to Your
                            Excellency, that, for the good And aid and assistance of Citizens of the United States, so intricated in a foreign and
                            distant Country, it would not be improper to appoint a Consul in the City of Dantzig, for which Office I again most humbly
                            solicit, and have the honor to be with Sentements of the highest Consideration 
                  Most Excellent Sir Your Excellency’s Very
                            Obedient and most humble Servant
                        
                            F. W. Siel
                     
                        
                    